      Case: 5:16-cr-00386-CAB Doc #: 88 Filed: 10/21/20 1 of 2. PageID #: 702




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

MICHAEL E. WILLIAMS,                          )      CASE NO.        5:16CR386
                                              )                      5:19CV1910
                Defendant-Petitioner,         )
                                              )      JUDGE CHRISTOPHER A. BOYKO
                vs.                           )
                                              )
UNITED STATES OF AMERICA,                     )      OPINION AND ORDER
                                              )
                Plaintiff-Respondent.         )

CHRISTOPHER A. BOYKO, J.:

       Pending before the Court is Defendant’s Motion to Vacate, Set Aside, or Correct his

Sentence under 28 U.S.C. § 2255. (Doc. 64). In his Motion, Defendant asks the Court to

resentence Defendant without the “Leadership Role” under USSG § 3B1.1(c). Doing so would

dictate a total base offense level of 21 (after adjustments). A 21-offense level with a criminal

history category of VI would result in a Guideline Range of 77-96 months imprisonment. With

the leadership role applied however, the Court sentenced Defendant to 103 months

imprisonment.

       Before the Court ruled on Defendant’s Motion, the COVID-19 pandemic swept the

nation. Defendant moved for Compassionate Release based on his preexisting conditions and the

threat that COVID-19 presented him. (See Docs. 76 & 80). On September 2, 2020, the Court

granted Defendant’s request for a reduction in sentence and sentenced him to time served. At
       Case: 5:16-cr-00386-CAB Doc #: 88 Filed: 10/21/20 2 of 2. PageID #: 703




that time, Defendant served over 45 months imprisonment. The Bureau of Prisons released

Defendant on September 17, 2020.1

        Since the Court granted Defendant’s Motion for Compassionate Release, his Motion to

Vacate is moot. Defendant received a more substantial reduction of his sentence than he

requested in his Motion to Vacate. Accordingly, Defendant’s Motion to Vacate (Doc. 64) is

DENIED AS MOOT.

         IT IS SO ORDERED.

                                                   s/ Christopher A. Boyko
                                                   CHRISTOPHER A. BOYKO
                                                   Senior United States District Judge

Dated: October 21, 2020




1
 BUREAU OF PRISONS, Find an Inmate, available at:
https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results (last accessed Oct. 1, 2020).

                                                     -2-
